Citation Nr: 1719950	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for a disability characterized by tremors.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1961 to November 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for the claimed disabilities.  

The Veteran testified at a videoconference hearing before the undersigned in October 2015, and a transcript of that hearing is of record.

In April 2016, the Board reopened the claim for service connection for a respiratory disability, then remanded the claims for further development.  With regard to the claim for service connection for a respiratory disability, the RO was instructed to provide the Veteran with an opportunity to submit private treatment records or authorize VA to obtain the records on his behalf.  Treatment records from Dr. R.P. have since been associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives with regard to the claim for service connection for a respiratory disability and will proceed with review of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a disability characterized by tremors is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was treated for bronchitis and pneumonia in service.

2.  The Veteran has post-service diagnoses of bronchitis, chronic obstructive pulmonary disease (COPD) with an acute asthma component, and acute pneumonia, which are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2008, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection for a respiratory disability, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
                                                                                                                                                                                                                                                                                                             
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for service connection for a respiratory disability.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied with regard to the claim for service connection for a respiratory disorder.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the respiratory disability claim. 

The Veteran underwent a VA examination in May 2010 to obtain medical evidence regarding the nature and etiology of the claimed respiratory disability.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive, and all applicable diagnoses are listed.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claim for service connection for a respiratory disability, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Service Connection for a Respiratory Disability

The Veteran contends that he has lung problems due to insect chemical exposure in service.  See the August 2008 statement; January 2009 notice of disagreement.

STRs indicate that in a September 1961 service enlistment examination, the Veteran was found to have clinically normal nose, sinus, mouth and throat, and lungs and chest.  He denied having whooping cough; ear, nose, or throat trouble; chronic or frequent colds; or chronic cough.  He reported having a history of shortness of breath, and pain or pressure in chest.  The examiner indicated that the Veteran was short-winded and had occasional pain the left chest.  In October 1961, the Veteran reported having a one-week history of chest pain and a cough; he was admitted to the hospital, diagnosed with acute bronchitis, and discharged approximately four day later.  However, treatment records indicate that the Veteran continued to have symptoms and was diagnosed with left lower lobe pneumonia (or bronchopneumonia).  He was hospitalized two more times in October and November 1961.  On November 15, 1961, a chest x-ray showed "minimal residuals" of the of the LLL pneumonia.  On November 20, 1961, the Veteran was noted to have chronic bronchitis and rule-out pneumonitis; that same day, however, he was also noted to have recovered and was "discharged [from the hospital] to duty."  In July 1962, the Veteran complained of a sore throat the day after contact with insect spray; the treatment record indicates that the Veteran presented "rather bizarre symptomatology" and accordingly a psychological evaluation was performed.  In an October 1962 separation examination and report of medical history, the Veteran reported having a history of ear, nose or throat trouble; chronic or frequent colds; pain or pressure in chest; and chronic cough.  He was noted to have clinically normal nose, sinuses, mouth and throat, and lungs and chest.  The examiner noted that the Veteran had a history of usual childhood diseases (UCHD) and upper respiratory infections without sequela.  

After careful review, the Board finds that the evidence shows that although the Veteran was treated for bronchitis and pneumonia during active service, those diagnoses also resolved in service.  Moreover, although the Veteran complained of a sore throat after exposure to insect spray, the weight of the competent and credible evidence shows that the current respiratory diagnoses are not related to the in-service respiratory complaints or treatment.

Post-service private treatment records from a private medical facility indicate that the Veteran was noted to have acute bronchitis in December 1997, March 1998, January 1999, January 2000, January 2001, March 2001, August 2002, and August 2003.  

In April 2000, the Veteran had a pulmonary consultation after reporting symptoms of shortness of breath.  He was noted as being a long-term heavy smoker until November 1999.  The Veteran reported that his symptoms started the past November with a respiratory flu.  After lab tests and x-rays, the impressions were chronic obstructive pulmonary disease (COPD) with an acute asthma component since November 1999, and chronic rhinitis/sinusitis.  The treating physician, Dr. S.T., indicated that the COPD was moderately severe and was from the Veteran's multiple prior years of smoking.  

In November 2000, the Veteran was seen in a hospital emergency department with symptoms of pneumonia, cough, sputum production, shortness of breath, and fever.  A chest x-ray showed a left upper lobe infiltrated, and infiltrates in the right mid-lung and overlying the lingula.  He was put on antibiotics and a follow-up chest x-ray in March 2001 showed that the left lobe infiltrate had largely resolved.  The right lobe infiltrate was persistent, and the Veteran had persistently coughed up some blood on most days since November 2000.  A pulmonary consultation report in April 2001 showed diagnoses of pneumonia in the left upper chest that had resolved, chronic bronchitis and hemoptysis since November 2000, and moderate COPD due to tobacco smoking.  Also in April 2001, the Veteran had a lung biopsy that showed left upper lobe benign fibrotic peribronchial lung tissue.  

The Veteran's former spouse, H.E., submitted statements dated in April 2006 and October 2008 indicating that she was married to the Veteran from 1960 to 1998.  H.E. asserted that in November 1961, she received a phone call from the Veteran's doctor stating that the Veteran was very sick with pneumonia, including having a high fever, and that he may not live through it.  He later became sick on base when he had to do basic training again, and H.E. was told that it was an infection lung disease that was thought to be caused by insecticide sprays used on base.  H.E. stated that in the 1970s, the Veteran started having more problems with his lungs and his doctors all told him that because of his prior lung illnesses and high fevers in service, he would have to be on antibiotics when his lungs started to hurt or he came down with a chest cold.  

In October 2008, the Veteran also submitted a prescription signed by Dr. A.M., indicating that the Veteran had a history of chemical exposure in the military, resulting in lung disease.

In February 2010, the Veteran testified in a hearing before a Decision Review Officer (DRO) that he was hospitalized for 46 days in service for bronchitis and a high fever.  He stated that he disagreed with the medical evidence in the claims file that related his current lung diagnoses to his history of smoking.

The Veteran was afforded a VA examination in May 2010.  He reported that he smoked 1.5 packs per day for 40 years, quitting in 1999, had pneumonia at age 3, worked for many years in dust as a millwright, and had used wood heat at home for many years.  He also reported that he noted breathing problems before separation from active duty.  The examiner noted that the Veteran had been diagnosed with COPD, and that he used an inhaled bronchodilator daily and an inhaled anti-inflammatory daily, which relieved the symptoms, stopped the disease progression, and stopped acute attacks.  The examiner opined that the Veteran's COPD was not caused by or a result of the bronchopneumonia the Veteran had while on active duty.  The rationale was that the Veteran had many risk factors for pulmonary disease, including working in a dusty environment as a millwright for many years, using wood heat at home, and smoking 1.5 packs of cigarettes daily for 40 years.  The examiner indicated there was no reason to suspect that the present COPD was in any way related to an isolated episode of pneumonia while on active duty, nor was the Veteran's history of exposure to insect spray around a mess hall related, in any way, to development of COPD later in life.

In October 2015, the Veteran testified in a Board hearing that he was hospitalized for 2-3 weeks during service for pneumonia and to get a fever down, and that he has had problems with pneumonia since discharge from service.  He indicated that he got pneumonia every year or every other year.  He also stated that after his discharge from service, he worked in a sawmill pulling green chain (piling lumbar) and smoked for 35-40 years.  The Veteran's spouse, K.B., testified that it had been approximately five years since he last had pneumonia, and that he had moved somewhere with cleaner air.  The Veteran's older brother, C.B., testified that he drove the Veteran's ex-wife to see the Veteran while he was hospitalized in service, and that he had a fever of approximately 105 degrees.  The Veteran's representative at the time indicated that he did not think there was any medical documentation of a link between the Veteran's in-service diagnoses and his current respiratory diagnoses.

The Board finds the VA examiner's opinion to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examination was conducted by a physician, and the opinions were rendered after the examiner reviewed the Veteran's claims file, solicited a medical history from the Veteran, and conducted a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner provided the facts and rationale on which he based his opinions, explaining that the Veteran had many risk factors for pulmonary disease, including working in a dusty environment as a millwright for many years, using wood heat at home, and smoking 1.5 packs of cigarettes daily for 40 years.  The examiner further opined there was no reason to suspect that the COPD was in any way related to an isolated episode of pneumonia while on active duty.

The Board also finds that there is little probative value in prescription signed by Dr. A.M. with regard to establishing service connection for a respiratory disability.  The prescription documentation contains only a one-sentence statement.  There is no evidence that Dr. A.M. reviewed the Veteran's claims file, including the Veteran's STRs; rather, the statement appears to be based on the Veteran's verbally reported history.  The opinion is also silent for whether Dr. A.M. solicited or otherwise knew the Veteran's medical history since separation from service.  Furthermore, there is no explanation or rationale provided for the conclusion he reached that the Veteran's lung disease was related to chemical exposure in service, nor did Dr. A.M. submit any supporting medical records or x-rays.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

The only other evidence of record linking the Veteran's current diagnoses to service are the Veteran's own statements, and the statements by his family members.  The Board does not doubt the Veteran is sincere in his belief that the claimed respiratory condition is related to his service.  As lay people, the Veteran and his family members can report symptoms of coughing, wheezing, and having a fever, including indicating that the symptoms continued since service, but their statements cannot be used to diagnose a respiratory condition after the Veteran's service separation, nor can they be used to determine whether any diagnosed respiratory disorder is related to a diagnosis or other event in service.  The diagnosis and etiology of a respiratory disorder goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Furthermore, to the extent to which the Veteran relies on the temporal proximity between the onset of his symptoms and exposure to chemicals, the Courts have found that temporal proximity is generally not a reliable indicator of a causal relationship. See Moore v. Ahsland Chem. Inc., 151 F.3d 269, 278 (5th Cir. 1998); Weldon v. U.S., 744 F. Supp. 408, 411-12 (N.D.N.Y. 1990); Black v. Food Lion, Inc., 171 F.3d 308, 313 (5th Cir. 1999).  As such, the Board finds the Veteran's statements and the statements by his family to be probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for a respiratory disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a respiratory disability is not warranted.


ORDER

Service connection for a respiratory disability is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, another remand is necessary to comply with VA's duty to assist.  38 U.S.C.A. § 5103A(d).  

The Board remanded the case in April 2016 to, in relevant part, obtain a VA examination on the nature and etiology of any and all diagnosed psychiatric disorders.  The examiner was directed to provide all findings, along with a complete rationale for his or her opinions, in the examination report.  

The Veteran was subsequently afforded a VA mental disorders examination in November 2016.  The examining psychologist diagnosed an unspecified depressive disorder, somatic symptoms disorder, and rule-out major neurocognitive disorder due to dementia.  The examiner opined that although individuals could develop depression related to somatic symptoms disorder, the Veteran seemed depressed due to decline in cognitive function and probable dementia.  The examiner noted that the Veteran needed further testing to determine the form of dementia that he had suffered from for the past 15 years or so, which would not be service-connected.  Regarding the somatic symptoms diagnosis, the examiner indicated that the diagnosis seemed to fit with the Veteran's presentation, but was speculative "at this point."  She noted that "it seems likely that veteran has been suffering from a somatic symptoms disorder since service given that he has had an intense and prolonged preoccupation with tremors over the years."  However, the examiner also opined that the claimed condition with a symptom of tremors was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the Veteran's onset of tremors "seems to have been in service" and that the symptoms "may have" progressed as somatic symptom disorder.  The examiner concluded that it was difficult to say without speculation that the Veteran was suffering from somatic symptom disorder in service and that it was incurred in service. 

In light of the conflicting opinion above, the Board finds that another remand is necessary to comply with VA's duty to assist.  The AOJ should ask the examiner who conducted the November 2016 VA examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether any diagnosed acquired psychiatric disorder, including somatic symptom disorder, was at least as likely as not caused by or a result of military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the VA examiner who conducted the November 2016 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should report all current psychiatric diagnoses and opine on whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric diagnosis was incurred in or aggravated by military service.  

The examiner should specifically include a discussion of whether the Veteran has a diagnosis of somatic symptom disorder, and if so, whether it is at least as likely as not that the disorder was incurred in or aggravated by military service.

All opinions and conclusions expressed should be supported by a complete rationale in a report.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


